Opinion issued April 7, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–06–00059–CV
____________

IN RE JAMES M. ADAMS, M.D.; DAVID A. HORST, M.D.; SARA WILEY,
M.D.; MARK A. WARD, M.D.; AND TASHA SHAMLIN, M.D., Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONOn January 23, 2006, relators James M. Adams, M.D., David A. Horst, M.D.,
Sara Wiley, M.D., Mark A. Ward, M.D., and Tasha Shamlin, M.D. filed a petition for
a writ of mandamus complaining of Judge Wood’s October 14, 2005 transfer order.



          On March 30, 2006, relators filed an unopposed motion to dismiss.  We grant
the motion, vacate the February 14, 2006 order staying all proceedings in the
underlying case, and dismiss the petition for a writ of mandamus.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Alcala.